
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1290
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2010
			Mr. Murphy of
			 Connecticut (for himself, Mr.
			 Castle, Ms. Slaughter,
			 Mrs. Biggert,
			 Ms. DeGette, and
			 Mr. Waxman) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of a
		  National Day to Prevent Teen Pregnancy.
	
	
		Whereas according to the National Center for Health
			 Statistics, more than 700,000 teenagers become pregnant each year;
		Whereas despite progress over the last decade, 3 in 10
			 teenagers in the United States become pregnant, which the United Nations Health
			 Statistics Division ranks as the highest teen pregnancy rate among comparable
			 countries;
		Whereas after more than a decade of progress, the
			 Guttmacher Institute reported in January 2010 that the national teen pregnancy
			 rate rose by 3 percent between 2007 and 2008;
		Whereas the National Campaign to Prevent Teen and
			 Unplanned Pregnancy estimates that African-American and Hispanic/Latina teens
			 are twice as likely as White teens to become pregnant, as 52 percent of Latina
			 teens and 50 percent of African-American teens, as compared to 19 percent of
			 White teens, will become pregnant by age 20;
		Whereas teen pregnancy is closely linked to a number of
			 critical social issues such as poverty, educational attainment, involvement in
			 the criminal justice, child welfare systems, and more;
		Whereas according to an analysis by The National Campaign
			 to Prevent Teen and Unplanned Pregnancy, teen childbearing costs United States
			 taxpayers billions of dollars each year as a result of the negative social and
			 health outcomes for the children of teen parents, such as an increased use of
			 the child welfare, foster care, and public health care systems;
		Whereas research on child poverty rates shows that a child
			 is 9 times more likely to grow up in poverty if he or she is born to unmarried
			 teen parents who have not yet completed high school;
		Whereas less than half of mothers who have a child before
			 they turn 18 ever graduate from high school, and less than 2 percent of mothers
			 who have children before 18 have a college degree by age 30;
		Whereas according to the National Center of Education
			 Statistics, 30 percent of teen girls cited pregnancy or parenthood as a reason
			 for dropping out of high school;
		Whereas children of teen mothers are more likely to be
			 born prematurely and at low birth weight;
		Whereas children of teen parents are 2 times more likely
			 to suffer abuse and neglect than would occur if their mothers had delayed
			 childbearing;
		Whereas according to several leading public health and
			 maternal and child health experts, planned pregnancy results in better outcomes
			 due to necessary resources and support systems are more likely to be in place
			 than for unplanned pregnancy; and
		Whereas the National Campaign to Prevent Teen and
			 Unplanned Pregnancy, with its partnering national organizations, recognizes the
			 first Wednesday in May as the National Day to Prevent Teen Pregnancy: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of the
			 National Day to Prevent Teen Pregnancy to raise awareness about the importance
			 of this critical issue, promote parent-child communication, and invest in
			 programs that have been proven to reduce teen pregnancy;
			(2)encourages the people of the United States
			 to join with more than 200 national partners, 30 State and local organizations,
			 and more than 400,000 individuals who will take this year's National Day Quiz
			 to observe the National Day to Prevent Teen Pregnancy and to participate in
			 activities that will help teens think carefully about sex and contraception,
			 the possibility of pregnancy, and the lifelong challenges of being a parent;
			 and
			(3)supports a renewed focus on preventing teen
			 pregnancy, especially given the recent rise in the national teen pregnancy rate
			 after more than a decade of steady decline, that will allow us to address the
			 Nation's high rates of teen pregnancies and births and continue the impressive
			 progress made on this issue since the early 1990s.
			
